Title: From Alexander Hamilton to the Officer Commanding a Party of Continental Troops, 1 June 1780
From: Hamilton, Alexander
To: Officer Commanding a Party of Continental Troops


[Morristown, New Jersey] June 1, 1780
Mr. Stockton informs his Excellency that a number of articles belonging to him were plundered out of the waggons in the late robbery by the tories in the Clove, part of which articles he has reason to believe are distributed among the inhabitants in the neighbourhood. The General directs will give Mr. Stockton all the assistance in your power to recover his property.
